Name: Commission Regulation (EEC) No 2564/92 of 2 September 1992 amending Regulation (EEC) No 2385/91 laying down detailed rules for certain special cases regarding the definition of sheepmeat and goatmeat producers and producer groups
 Type: Regulation
 Subject Matter: agricultural structures and production;  animal product
 Date Published: nan

 Avis juridique important|31992R2564Commission Regulation (EEC) No 2564/92 of 2 September 1992 amending Regulation (EEC) No 2385/91 laying down detailed rules for certain special cases regarding the definition of sheepmeat and goatmeat producers and producer groups Official Journal L 257 , 03/09/1992 P. 0012 - 0013COMMISSION REGULATION (EEC) No 2564/92 of 2 September 1992 amending Regulation (EEC) No 2385/91 laying down detailed rules for certain special cases regarding the definition of sheepmeat and goatmeat producers and producer groupsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3493/90 of 27 November 1990 laying down general rules for the grant of premiums to sheepmeat and goatmeat producers (1), as last amended by Regulation (EEC) No 2070/92 (2), and in particular Article 2 (4) thereof, Whereas Regulation (EEC) No 3493/90 lays down the conditions under which farmers practising transhumance are to be regarded as producers in less-favoured areas; whereas that Regulation lays down in particular that only those farmers whose holdings are located in certain geographical areas to be determined are to be so regarded; Whereas Commission Regulation (EEC) No 2385/91 of 6 August 1991 laying down detailed rules for certain special cases regarding the definition of sheepmeat and goatmeat producers and producer groups (3), as amended by Regulation (EEC) No 3676/91 (4), specifies those geographical areas; Whereas, following a territorial reorganization of the autonomous community of Catalonia in Spain, which resulted in a change in the names of certain areas, the list of those areas should be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION: Article 1 The section of Part I of the Annex to Regulation (EEC) No 2385/91 relating to the geographical areas in the autonomous communities of Catalonia and Valenciana is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply to applications submitted in respect of the 1992 and subsequent marketing years. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 September 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 337, 4. 12. 1990, p. 7. (2) OJ No L 215, 30. 7. 1992, p. 63. (3) OJ No L 219, 7. 8. 1991, p. 15. (4) OJ No L 349, 18. 12. 1991, p. 14. ANNEX Autonomous community Province Region CataluÃ ±a Barcelona No 6 Anoia No 7 Bages No 11 Baix Llobregat No 17 Garraf No 21 Maresme No 24 Osona No 40 VallÃ ¨s Occidental No 41 VallÃ ¨s Oriental Girona No 2 Alt EmpordÃ No 10 Baix EmpordÃ No 34 La Selva Lleida No 23 Noguera No 27 Pla d'Urgell No 33 SegriÃ No 38 Urgell Tarragona No 1 Alt Camp No 9 Baix Ebre No 12 Baix PenedÃ ¨s No 29 Priorat No 36 TarragonÃ ¨s Valenciana Alicante CastellÃ ³n Comarca No 2 - Bajo Maestrazgo Valencia Comarca No 3 - Campos de Liria Comarca No 6 - Sagunto Comarca No 8 - Riberas del JÃ ºcar